                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

CENTRAL VALLEY AG COOPERATIVE,
for itself and as Fiduciary of the Central
Valley Ag Cooperative Health Care Plan;                      8:17CV379

                   Plaintiff,
                                                   MEMORANDUM AND ORDER
      vs.

DANIEL K. LEONARD, SUSAN
LEONARD, THE BENEFIT GROUP, INC.,
ANASAZI MEDICAL PAYMENT
SOLUTIONS, INC., CLAIMS DELEGATE
SERVICES, LLC, and GMS BENEFITS,
INC.;

                   Defendants.


      This matter is before the Court on several post-judgment motions: The

Defendants’ Motions for Attorney Fees, ECF Nos. 374, 377, and 381, and Motion for

Sanctions, ECF No. 378; and the Plaintiff’s Motion to Stay, ECF No. 396, and Motion to

File Sur-Reply, ECF No. 408. For the reasons stated, the Motions for Attorney Fees will

be granted, in part. The remaining motions will be denied as moot.

                                   BACKGROUND

      Central Valley Ag Cooperative (“Central Valley”) provided its employees with the

Central Valley Ag Cooperative Health Care Plan (“Central Valley Plan” or “Plan”), which

was a qualified employee welfare plan within the definition of the Employee Retirement

Income Security Act (ERISA), 29 U.S.C. §§ 1001–1461. Defendant GMS Benefits, Inc.

(GMS) provided broker and employee benefit plan consulting services to Central Valley.

Defendants Susan Leonard and Daniel Leonard are the President and Vice-President,

respectively, of GMS (GMS, Susan Leonard, and Daniel Leonard are referred to
collectively as the “GMS Defendants”). Central Valley engaged Defendant The Benefit

Group, Inc. (Benefit Group) to provide administrative services for the Plan, governed by

an administrative services agreement. Defendant Anasazi Medical Payment Solutions,

Inc. d/b/a Advanced Medical Pricing Solutions (AMPS) provided medical bill review

(MBR) services to the Plan. Defendant Claims Delegate Services, LLC (CDS) provided

reference-based reimbursement (RBR) to the Plan.

       On October 11, 2017, Central Valley filed its original complaint. On the same

day, Central Valley filed a motion for temporary restraining order and preliminary

injunction. Central Valley alleged that the Defendants breached their fiduciary duty to

the Plan under ERISA. Central Valley also alleged that Defendants engaged in a

criminal enterprise, in violation of the Racketeer Influenced Corrupt Organizations Act

(RICO), 18 U.S.C. § 1961 et seq. Central Valley sought to recover Plan assets; to

acquire restitution for lost Plan assets resulting from Defendants’ actions in breach of

fiduciary duties; to receive payment for damages arising from prohibited and party-in-

interest transactions; and to receive damages for Defendants’ RICO violations.

       The Court denied Central Valley’s request for a TRO. Central Valley failed to

demonstrate a threat of irreparable harm because it “was aware of the Defendants’

alleged breaches of fiduciary duty months—or years—before [Central Valley] requested

the TRO.” Mem. and Order, ECF No. 33 at 8. The Court also recognized that Central

Valley could have audited claims before initiating litigation but failed to do so. See id. at

12. Central Valley also failed to show it was likely to succeed on its claims. Plan

documents raised questions about whether Defendants were fiduciaries. Further, the

practice of “balance billing” by AMPS and CDS—the principal wrongdoing alleged—had



                                             2
been contemplated by the parties at the time they entered into the respective service

agreements. Accordingly, Central Valley did not demonstrate that a TRO or preliminary

injunction was appropriate.

      Central Valley filed two amended complaints in early 2018. Defendants moved

to dismiss the first amended complaint and sent letters to Central Valley, referencing

Rule 11, asserting that Central Valley’s claims were meritless.    Central Valley then

sought leave to file a third amended complaint.       Central Valley’s proposed third

amended complaint made similar allegations under ERISA and RICO and alleged that

Defendants converted Plan assets to themselves. Defendants opposed the amendment

and argued that Central Valley’s claims should be dismissed entirely. In March 2018,

Magistrate Judge Zwart recommended that Central Valley be permitted to file its third

amended complaint with certain ERISA claims, but recommended that the RICO claims

be dismissed, and that Defendant Linus Humpal be dismissed as a party. Findings and

Recommendation, ECF No. 59. No party opposed the Findings and Recommendation

and on May 1, 2018, the Court adopted it in its entirety. ECF No. 59. On May 7, 2018,

Central Valley filed the Third Amended Complaint. ECF No. 60.

      At about the same time, in April 2018, accounting firm Lutz of Omaha, Nebraska,

returned its report of an audit of Central Valley’s financial health. Central Valley had

engaged Lutz to review the Plan’s financial information for Plan years 2014 through

2017. Accountant Bill Kenedy of Lutz signed an affidavit that summarized the results of

the audit and included a report. The report noted Lutz’s understanding that, under the

Plan, “funding requests were provided to Central Valley on a weekly basis. Based on

the funding requests, Central Valley would provide funds to [Benefit Group] to fund



                                           3
claims.” Audit Report at 3, ECF No. 142-13. To complete the audit, Benefit Group

“provided detail of amounts funded by Central Valley for claims.” Id. at 4. The report

stated that “Lutz confirmed with Central Valley, that the amounts received per [Benefit

Group] matched Central Valley's records. No material variances were noted.” Id.

       Discovery commenced after Defendants responded to the Third Amended

Complaint, which contained several broad allegations against the Defendants

collectively. As a result, the Defendants’ initial discovery requests centered on

determining which allegations applied to each Defendant. Central Valley objected to the

discovery requests as being overly broad. Following a telephonic scheduling conference

before Judge Zwart in July 2018, she directed the parties to “promptly confer in good

faith to streamline both the allegations within the complaint and the corresponding

discovery requests, thereby avoiding global allegations which, in turn, prompt global

discovery served on or received from each named defendant.” Order at 1-2., ECF No.

77.   There is no indication in the record that Central Valley ever streamlined its

allegations or, until the summary judgment phase, ever identified which claims related to

each Defendant.

       As discovery progressed, Central Valley completed another audit, this time

engaging accounting firm BKD. In preparation for the audit, Central Valley sent letters

to the auditors stating that

       We have no knowledge of any known or suspected: . . . (b) Fraudulent
       financial reporting or misappropriation of assets involving others that could
       have a material effect on the financial statements.

       ***

       We have no knowledge of any allegations of fraud or suspected fraud
       affecting the Plan received in communications from participants, former
       participants, regulators, third-party services or others.

                                            4
       ***

       We have reviewed the reports of all transactions processed by third-party
       servicers, and, based on our review, we believe the transactions shown in
       the reports are valid and in accordance with our instructions to the third-
       party processor.

ECF Nos. 264-34, 264-35.         Following the audit, in November 2018, Central Valley

submitted a Form 55001 to the United States Department of Labor for each year

applicable to this action. In “Schedule H” of the forms, Central Valley affirmed that the

Plan did not suffer a loss "that was caused by fraud or dishonesty” and “there were no

nonexempt transactions with any party-in-interest.” ECF Nos. 264-36; 264-37; 264-38;

264-39.

       As discovery in the lawsuit continued, in January 2019, Central Valley provided a

report of its expert on damages, Rachel Harris. Harris opined that Central Valley

"overpaid" a total of $1,788,209 to AMPS for fees in 2015 and 2016. Harris Dep. 22:13-

17, ECF No. 226. Yet the evidence established that the total amount of all fees Central

Valley actually paid to AMPS during this timeframe was approximately $1.3 million.

Given that Central Valley only paid about $1.3 million to AMPS for fees, Harris admitted

in her deposition that her conclusion that Central Valley overpaid nearly $1.8 million to

AMPS for fees was mathematically impossible. Harris Dep. 61:5-8, ECF No. 226. Harris

explained that counsel for Central Valley instructed her to assume that a fee was paid to

AMPS and CDS on every claim processed by Benefit Group, even though many of the

claims were wholly unrelated to services performed by AMPS and CDS.




       1 During the summary judgment phase, Central Valley represented to Defendants that it would
amend its Form 5500s. Central Valley has not presented evidence that it did so.

                                                5
       Because of the flaws in Harris’s report, Defendants requested that Central Valley

withdraw Harris as an expert. Central Valley refused and instead moved to supplement

her report. AMPS and CDS filed oppositions to the motion to supplement Harris’s report

and deposition and filed a detailed Daubert motion to exclude Harris’s testimony. See

ECF No. 243. On May 15, 2019, Judge Zwart denied Central Valley’s motion to

supplement Harris’s opinion and deposition, concluding that Central Valley had

“possessed [relevant] information for at least five weeks before moving to supplement

Harris’ opinions. And even when the motion was filed, it was not supported by any

evidence disclosing Harris’ new opinions or the need for more time to disclose them.”

Order at 11-12, ECF No. 311. Ultimately, Central Valley abandoned Harris’s testimony

and did not list her as a trial witness in its pretrial disclosures. See ECF. No. 344.

       After extensive discovery, Defendants moved for summary judgment. The Third

Amended Complaint asserted eight causes of action against the Defendants.                The

causes of action fell within two theories of recovery under ERISA. First, Central Valley

alleged that Defendants breached their fiduciary duty to the Plan under 29 U.S.C. §§

1109(a) and 29 U.S.C. § 1132(a)(2). Second, Central Valley alleged that Defendants

breached their fiduciary duty under 29 U.S.C. § 1106(b) by engaging in prohibited

transactions under ERISA.       The Court granted summary judgment against Central

Valley, concluding that it failed to show Defendants acted contrary to the express terms

of the Plan and supporting documents; that Defendants were not fiduciaries; and that

Defendants did not breach any fiduciary duties. Mem. & Order, ECF No. 372.

                                       DISCUSSION

I. Fee Award Under ERISA



                                              6
      Under the “American Rule,” each party normally bears the cost of litigation.

Martin v. Arkansas Blue Cross & Blue Shield, 299 F.3d 966, 969 (8th Cir. 2002).

However, “ERISA's fee-shifting provision unambiguously gives the district court

discretion to award attorney fees to ‘either party.’” First Nat. Bank & Tr. Co. of Mountain

Home v. Stonebridge Life Ins. Co., 619 F.3d 951, 956 (8th Cir. 2010) (quoting 29 U.S.C.

§ 1132(g)).   In determining whether to award fees, district courts consider several

factors, “but these factors need not be applied mechanically.” Pendleton v. QuikTrip

Corp., 567 F.3d 988, 994 (8th Cir. 2009) (citing Martin v. Ark. Blue Cross & Blue Shield,

299 F.3d 966, 969 (8th Cir.2002)). The factors, known as the “Westerhaus factors” are:

      (1) the degree of the opposing parties' culpability or bad faith; (2) the
      ability of the opposing parties to satisfy an award of attorneys' fees; (3)
      whether an award of attorneys' fees against the opposing parties could
      deter other persons acting under similar circumstances; (4) whether the
      parties requesting attorneys' fees sought to benefit all participants and
      beneficiaries of an ERISA plan or to resolve a significant legal qeustion
      [sic] regarding ERISA itself; and (5) the relative merits of the parties'
      positions.

Sheehan v. Guardian Life Ins. Co., 372 F.3d 962, 968 (8th Cir. 2004) (quoting Lawrence

v. Westerhaus, 749 F.2d 494, 495 (8th Cir.1984)). For the reasons discussed below,

each of the relevant factors favors an award against Central Valley.

      A. Culpability and Relative Merits of the Parties’ Positions

      For similar reasons, both the first and fifth factor weigh in favor of an award of

attorneys’ fees. In assessing the first factor, courts consider “‘the degree of

blameworthiness’ between the parties . . . rather than ‘narrowly considering whether the

[losing party] had acted in bad faith.’” Johnson v. Charps Welding & Fabricating, Inc.,

No. CV 14-2081, 2018 WL 4829185, at *2 (D. Minn. Oct. 4, 2018) (quoting Trs. of the

Eighth Dist. Elec. Pension Fund v. Wasatch Front Elec. & Constr., LLC, 598 F. App’x


                                            7
563, 566 (10th Cir. 2014)). “A losing plaintiff . . . will not necessarily be found ‘culpable’

but may be only in error or unable to prove his case.” Marquardt v. North Am. Car Corp.,

652 F.2d 715, 720 (7th Cir. 1981).        However, where a plaintiff pursues “meritless

litigation in an almost haphazard fashion” and “chang[es] legal theories” over years of

litigation, an award of fees is appropriate. Foley v. Bethlehem Steel Corp., 30 F. Supp.

2d 366, 368 (W.D.N.Y. 1998). Similarly, the fifth factor “weighs heavily in favor of

awarding attorney’s fees to defendant” where the “plaintiff’s claims were clearly

baseless[.]” See Foley, 30 F. Supp. 2d at 368.

              1. RICO Claims

       With respect to Central Valley’s RICO claims, these factors weigh in favor of an

attorneys’ fee award because the claims were clearly baseless. Central Valley claimed

that one or more of the Defendants was stealing money from the Plan. TRO Hearing Tr.

at 54:9-13, ECF No. 85.         Central Valley offered no evidence and only minimal

explanation to support these claims. Despite alleging that Defendants were stealing

from the Plan, Central Valley continued to rely on at least one of the Defendants—

Benefit Group—for claims processing after filing this lawsuit. In ruling on the TRO, the

Court could not “discern from the Complaint how any representations were false, nor

[could] it identify how Defendants misappropriated any Plan funds.” Mem. & Order at

17, ECF No. 33.

       Despite multiple attempts to amend the original complaint, Central Valley was

never able to identify false representations or the criminal enterprise to support a RICO

claim. Judge Zwart ultimately recommended dismissal, reasoning that Central Valley’s

accusations of fraud were conclusory and continued to be nothing more than a



                                              8
recitation of the elements of RICO. F&R at 39-40, ECF No. 58. Central Valley did not

object to the Magistrate Judge’s Findings and Recommendation and the RICO claims

were dismissed. Because Central Valley’s RICO claims lacked substance from the

beginning of the lawsuit, the factors of culpability and relative merits of the parties’

positions favor an attorneys’ fee award for the time the RICO claims were pending.

              2. Breach-of-Fiduciary-Duty Claims

       With respect to Central Valley claims for breach of fiduciary duty, these two

factors also weigh in favor of an attorneys’ fee award. Although Central Valley pursued

various theories for its breach-of-fiduciary-duty claims, they all failed for essentially the

same reason: Central Valley could not show that Defendants acted outside the scope

of the Plan and its supporting documents. As stated in the Court’s Memorandum and

Order on summary judgment, ECF No. 372, Central Valley produced no evidence that

Defendants violated Plan documents, or acted to defraud Central Valley or the Plan, or

engaged in illegal self-dealing.

       Central Valley knew or should have known that its ERISA claims lacked merit. At

the beginning of the lawsuit, Central Valley argued that the Defendants violated their

fiduciary duty by using balance billing when processing claims. However, in ruling on

Central Valley’s motion for TRO, the Court noted that the express language of Plan

documents raised doubt that Defendants were fiduciaries, let alone that they violated

any fiduciary duty, and the Plan documents explicitly contemplated the use of balance

billing. ECF No. 33 at 16.

       Central Valley continued to pursue theories that Defendants overused balance

billing but also claimed that the Defendants acted outside their duties under the Plan



                                             9
documents. For example, Central Valley’s Third Amended Complaint contained an

allegation that Benefit Group never “contacted [Central Valley] or the Plan for direction

as [to] the payment of a claim or vendor invoice.” ECF No. 60 at 8. This allegation

served as the basis for Central Valley’s claim that Benefit Group exercised fiduciary

control over Plan funds. However, Central Valley should have known these allegations

would be unsupported by evidence. Before Central Valley filed its Third Amended

Complaint, Benefit Group provided copies of emails that it submitted as weekly funding

requests to Central Valley, all of which Central Valley approved.

      Moreover, relatively early in the litigation Central Valley received the opinions of

two separate auditors that confirmed claims had been processed in accordance with the

Plan. The audit prepared by Lutz noted that, with immaterial variation, Benefit Group

only paid claims for the amounts Central Valley approved. In another audit, Central

Valley represented to auditors that it had no knowledge of suspected fraudulent

misappropriation of Plan assets by third-party service providers. Central Valley also

affirmed that, based on its own review, the transactions shown in audit reports were

“valid and in accordance with our instructions to the third-party processor.” ECF Nos.

264-34, 264-35. Central Valley’s President, Carl Dickinson, admitted in his deposition

that he was unable to identify a single claim that was not paid in accordance with Plan

Documents. See Dickinson Dep. at 249:12-18, ECF No. 266-6. Following the second

audit, Central Valley affirmed that the Plan did not suffer a loss “that was caused by

fraud or dishonesty” and “there were no nonexempt transactions with any party-in-

interest.” ECF Nos. 264-36; 264-37; 264-38; 264-39. Despite significant evidence that

claims had been paid in accordance with the Plan, and despite Central Valley’s own



                                           10
admissions and affirmations that no fraud had taken place, Central Valley persisted in

its claims that Defendants had conspired to defraud the Plan and engaged in prohibited

transactions.

         Central Valley alleged that Benefit Group and AMPS breached their fiduciary

duties to the Plan when they “violated the 2016 Administrative Services Agreement by

taking ‘PPO Fees’ when” they knew that there were no PPO agreements in place during

2016.” ECF No. 375-8 at 4. Yet Tim Esser, Central Valley’s Senior Vice President of

Human Resources, signed an agreement, effective on January 1, 2016, to obtain

access to a PPO network. ECF No. 375-7 at 25. Esser admitted at his deposition that

Central Valley had a PPO agreement in place for 2016. Esser Dep. 132:3-6, ECF No.

266-2.

         Central Valley also prolonged litigation through unnecessarily aggressive

litigation tactics or errors. For example, after depositions revealed significant errors in

the report of Central Valley’s damages expert, Central Valley refused to withdraw the

expert, forcing some of the Defendants to prepare Daubert motions. In moving to

supplement their expert’s report, Central Valley failed to support its motion with any

evidence disclosing the new opinions or the need for more time to disclose the new

opinions. See Order at 11-12, ECF No. 311.

         At the conclusion of a November 16, 2018, hearing, Judge Zwart stated that the

Court was “frustrated” with Central Valley’s changing allegations, and stated that it

seemed Central Valley was “throwing something against the wall to see if it's going to

stick . . . .” ECF No. 124 at 1:58:30. At the summary judgment stage, Central Valley’s

legal theories shifted again. For the first time in the litigation, Central Valley alleged that



                                              11
Defendants had become “de facto fiduciaries” by devising a five-step scheme to defraud

Central Valley and keep charging fees. Central Valley alleged that the Defendants

falsified Plan documents and somehow hid their fees from Central Valley to engage in

undisclosed self-dealing and kickbacks. Central Valley Br. at 13-14, ECF No. 277,

Page.ID 14407-09 (paraphrased). As stated in the Court’s Memorandum and Order on

summary judgment, Central Valley failed to provide any evidence of fraud and knew,

through Plan documents and agreements, that Defendants would receive commissions

and fees. See Mem. & Order at 34-36, ECF No. 372.

      In sum, Central Valley’s claims lacked merit from the beginning of the lawsuit.

The operative agreements and Plan documents, along with facts established before

litigation, showed a lack of any evidence of breaches of fiduciary duties or prohibited

transactions, much less RICO violations. Moreover, Central Valley pursued “meritless

litigation in an almost haphazard fashion” and “changed legal theories” over years of

litigation. See Foley, 30 F. Supp. 2d at 368. Accordingly, the first and fifth factors

weigh in favor of some award of attorneys’ fees.

      B. Central Valley’s Ability to Satisfy Attorneys’ Fee Award

      To determine whether a corporate party can satisfy a fee award, Courts look to

the company’s financial position. See Johnson v. Charps Welding & Fabricating, Inc.,

No. CV 14-2081, 2018 WL 4829185, at *2 (D. Minn. Oct. 4, 2018). Courts have also

reasoned that “ability to pay the fee award was demonstrated by the large sums it

previously had paid to its own attorneys.” See Credit Managers Ass'n of S. California v.

Kennesaw Life & Acc. Ins. Co., 25 F.3d 743, 749 (9th Cir. 1994).




                                          12
       Central Valley likely can satisfy an attorneys’ fee award. Evidence produced

during discovery demonstrated that Central Valley had more than $1 billion in annual

revenue for each of the applicable Plan years. See Dickinson Dep., 22:14-23, ECF No.

266-6 (testifying that Central Valley’s annual revenue in 2015, 2015, and 2017 was

“about 1.2 billion” in each of those years). Evidence also showed that Central Valley

had assets of more than $500 million for the year ending August 31, 2018. See ECF

No. 142-2.    By March 2019, Central Valley had incurred more than $1 million in

attorneys’ fees in this litigation. Because of Central Valley’s financial position and the

sums paid to its own attorneys, it is likely able to satisfy an attorneys’ fee award.

       C. Benefit to Plan Participants or Resolution of Legal Question

       Under the fourth Westerhaus factor, courts evaluate “the benefit of the suit to all

participants in an ERISA plan or the resolution of a significant legal question[.]” See

Westerhaus, 749 F.2d 494. This factor, however, is relevant only to whether plaintiffs

should be awarded attorneys’ fees. Marquardt v. N. Am. Car Corp., 652 F.2d 715, 721

(7th Cir. 1981). Because Defendants submitted the request for a fee award, this factor

has no bearing on whether attorneys’ fees should be awarded in this case. See Mendez

v. Teachers Ins. & Annuity Assoc. & College Ret. Equities Fund, 982 F.2d 783, 789 (2d

Cir. 1992) (“[F]ailure to satisfy this factor need not preclude an award of attorney’s

fees.”); Monkelis v. Mobay Chem., 827 F.2d 935, 937 (3d Cir. 1987) (awarding ERISA

defendant attorneys’ fees and recognizing that the benefit factor was “not relevant”).

       D. Deterrence

       One of ERISA's purposes is “to protect, among other things, ‘the interests of

participants in employee benefit plans and their beneficiaries.’” Martin v. Arkansas Blue



                                             13
Cross & Blue Shield, 299 F.3d 966, 973 (8th Cir. 2002).        Accordingly, courts have

expressed concern about awarding fees to successful ERISA defendants because

“such awards may prevent plaintiff-trustees from seeking unpaid contributions in the

future.” Johnson, No. CV 14-2081, 2018 WL 4829185, at *2; see also Trs. of Twin Cities

Bricklayers, Fringe Benefit Funds v. McArthur Tile Corp., No. 03cv5497, 2005 WL

1140610, at *2 (D. Minn. May 11, 2005). However, an award of fees may be proper

where “the deterrent effect will be beneficial upon those who contemplate speculative

and duplicative litigation on thinly based grounds.” Monkelis, 827 F.2d at 937. Under

this factor, an award is meant only to deter “other persons acting under similar

circumstances.” See Seitzman v. Sun Life Assurance Co. of Canada, 311 F.3d 477,

485-86 (2d Cir. 2002) (holding that similarly worded factor used in Second Circuit is

“carefully phrased” to “deter crooked claimants while insulating anyone who asserts a

colorable claim.”).

       In Johnson, the court concluded that “there is an interest in deterring over-

zealous and inadequate litigation in ERISA cases.” No. CV 14-2081, 2018 WL 4829185,

at *2. The court awarded attorneys’ fees to successful defendants because plaintiffs

had “not presented evidence to support their claims, or they failed to cite with

particularity the facts to support those claims.” Id. Further, the plaintiffs “engaged in

sloppy discovery, inconsistent use of expert reports, and filed unnecessary motions with

duplicative and unsupported arguments.” Id. For these reasons, the deterrence factor

weighed in favor of a fee award. Id.

       The reasoning in Johnson is instructive here.     Like the plaintiffs in Johnson,

Central Valley did not present evidence to support its claims. It submitted inconsistent



                                           14
discovery responses and changed its legal theories, none of which had merit. While

bearing in mind the objectives underlying ERISA and the goal of protecting plan

participants, an attorneys’ fee award in this case is appropriate to deter plan

administrators from engaging in wasteful litigation against processors who carry out

their duties in good faith.

II. Amount of Award

        Because each of the relevant Westerhaus factors weighs in favor of an attorneys’

fee award, the Court must determine the appropriate amount.                              To calculate a

reasonable attorney’s fee, “courts typically begin by using the lodestar method[,]” which

“multiplies the number of hours reasonably expended by the reasonable hourly rates.”

Brewington v. Keener, 902 F.3d 796, 805 (8th Cir. 2018) (quoting Hanig v. Lee, 415

F.3d 822, 825 (8th Cir. 2005)). “When determining reasonable hourly rates, district

courts may rely on their own experience and knowledge of prevailing market rates.” Id.

“There is no precise rule or formula for making these determinations.”                        Id. (quoting

Hensley v. Eckerhart, 461 U.S. 424, 436-37 (1983)). “At that point, other factors ‘may

lead the district court to adjust the fee upward or downward, including the important

factor of the ‘results obtained.’” Marez v. Saint-Gobain Containers, Inc., 688 F.3d 958,

965 (8th Cir. 2012). (quoting Hensley, 461 U.S. at 434). The district court should also

consider the factors set forth in Johnson v. Georgia Highway Express, Inc., 488 F.2d

714, 717–19 (5th Cir. 1974).2 See Marez, 688 F.3d at 966 n.4. "[M]any of these factors



         2 Although not expressly discussed, in determining the reasonable rate the Court has considered
the factors outlined in Johnson v Georgia Highway Express, Inc., 488 F.2d 714, 717-19 (5th Cir 1974).
The factors include: (1) the time and labor required; (2) the novelty and difficulty of the question; (3) the
skill requisite to perform the legal service properly; (4) the preclusion of other employment by the attorney
due to acceptance of the case; (5) the customary fee; (6) whether the fee is fixed or contingent; (7) time
limitations imposed by the client or the circumstances; (8) the amount involved and the results obtained;

                                                    15
usually are subsumed within the initial calculation of hours reasonably expended at a

reasonable hourly rate.” Hensley, 461 U.S. at 434 n.9. This Court has considered the

fee requests of each group of Defendants in light of these factors.

        A. Benefit Group and Humpal

        Benefit Group and Humpal request a fee award of $690,398.60 based on

approximately 2,450 hours of work provided by the Fraser Stryker law firm in Omaha,

Nebraska. Partner rates ranged between $258 and $390 per hour and associate rates

ranged between $220 and $260 per hour.                     The Court concludes these rates are

reasonable in the Omaha community for attorneys of comparable experience. See

Powers v. Credit Mgmt. Servs., No. 8:11CV436, 2016 U.S. Dist. LEXIS 164362, at *10

(D. Neb. Nov. 29, 2016).             Having reviewed the supporting materials, the Court

concludes that the number of hours should be reduced to reflect duplicative entries and

entries with insufficient detail. Benefit Group and Humpal did not make a separate

request for costs but acknowledged that the total amount requested reflected potentially

duplicative costs. The Court concludes that an award of $600,000.00 is adequately

supported by the evidence and is appropriate for fees and costs.

        B. AMPS and CDS

        AMPS and CDS engaged two law firms3 to defend to them in this suit: Arnall

Goden Gregory, LLP (AGG) as primary counsel and Cline Williams in Omaha,

Nebraska, as local counsel. AGG requests a total of $902,230.73 for total attorney time

(9) the experience, reputation, and ability of the attorney; (10) the “undesirability” of the case; (11) the
nature and length of the professional relationship with the client; and (12) awards in similar cases.

          3 The amount requested for AMPS and CDS for a fee award is somewhat less clear. Rather than

request a specific total amount in their motion or briefing, AMPS and CDS included the affidavits and
billing records for the attorneys and firms involved. The amount requested in the affidavits is less than
the amount represented by the evidence and billing records. Nevertheless, the Court has used the
affidavits as a starting point and, for the reasons discussed, will reduce the award further.

                                                    16
spent on this matter. The amount is based on nearly 2,500 hours of attorney and

paralegal time based on rates between $330 and $377 per hour for associates and

rates between $450 and $540 per hour for partners. Cline Williams charged $77,919 in

fees representing approximately 315 hours of work. Associate rates ranged between

$160 and 195 per hour and partner rates ranged between $250 and $325 per hour.

       The Court will not grant the full amounts requested. First, the rates charged by

AGG were not reasonable for Nebraska. “Reimbursement for work performed by out-of-

town lawyers charging out-of-town rates is generally permitted only when in-town

counsel with expertise in a particular area cannot be located.” Powers v. Credit Mgmt.

Servs., No. 8:11CV436, 2016 U.S. Dist. LEXIS 164362, at *7 (D. Neb. Nov. 29, 2016)

(citing Avalon Cinema Corp. v. Thompson, 689 F.2d 137, 140-41 (8th Cir. 1982)).

       It is recognized that “attorneys specializing in complex areas of the law may be

entitled to a higher, non-local rate because the attorneys’ familiarity with law will enable

them to handle the case in a shorter time period than local counsel.” Shirt v. Hazeltine,

2006 U.S. Dist. LEXIS 42206, at *7-8 (D.S.D. June 22, 2006) (citing Planned

Parenthood, Sioux Falls Clinic v. Miller, 70 F.3d 517, 519 (8th Cir. 1995)). Yet AMPS

and CDS have not shown that local counsel lacked the necessary expertise, and there

is no evidence that the case moved more efficiently because of AGG’s expertise. The

other Defendants in this case retained local counsel at local rates and obtained the

same result as AMPS and CDS. Accordingly, the award will be reduced to reflect a

reasonable local rate for the work performed by AGG.

       The Court will also reduce the number of hours expended because some of the

work performed was duplicative or not described in sufficient detail. While the Court



                                            17
acknowledges that the parties’ interests were not completely aligned, there is no

obvious reason that fees awarded to AMPS and CDS should be significantly higher than

those awarded to Benefit Group. Accordingly, the Court concludes a fee of $600,000.00

is appropriate.

       Although AMPS and CDS also request costs and expenses of approximately

$130,000.00, some of the costs appear to be unrecoverable through the pending

Motion, such as costs that are also listed in AMPS and CDS’s Bill of Costs. Further,

AMPS and CDS request costs for clerical and research items that are generally

included in a firm’s overhead. See e.g., Emery v. Hunt, 272 F.3d 1042, 1048 (8th Cir.

2001); Hernandez v. Bridgestone Ams. Tire Operations, LLC, 2015 U.S. Dist. LEXIS

180195, at *4 (S.D. Iowa Jun. 17, 2015). AMPS and CDS also claim approximately

$100,000 in “e-discovery costs.” As courts in this circuit have recognized, the Eighth

Circuit has not addressed “whether costs associated with e-discovery are recoverable.”

Associated Elec. & Gas Ins. Servs. v. BendTec, Inc., No. CV 14-1602, 2016 WL

740409, at *2 (D. Minn. Feb. 24, 2016). Considering each of these circumstances, the

Court will reduce the request for costs to $40,000.

       C. GMS Benefits, Daniel Leonard, and Susan Leonard

       Defendants GMS Benefits, Daniel Leonard, and Susan Leonard (the “GMS

Defendants”) request attorneys’ fees in the amount of $274,983.17 based on

approximately 945 hours of work. Central Valley does not object to the rates requested

and Court finds that the rates are reasonable and consistent with attorneys in the

Omaha community. After a review of the evidence supporting the GMS Defendants’

request, the Court concludes that a slight reduction is warranted for inadequate



                                           18
documentation and duplication of effort.     Accordingly, the Court concludes that an

award of $250,000.00 is appropriate for the GMS Defendants.

                                   CONCLUSION

      For the reasons stated, the unique circumstances of this case merit an award of

attorneys’ fees under ERISA. Accordingly,

      IT IS ORDERED:

      1. The Defendants’ Motions for Attorney Fees, ECF Nos. 374, 377, and 381, are

         granted in part, and Defendants are awarded the following amounts in

         attorneys’ fees and expenses:

             a. Defendants The Benefit Group, Inc., and Linus G. Humpal are

                awarded $600,000.00 in attorneys’ fees and costs;

             b. Defendants Anasazi Medical Payment Solutions, Inc., and Claims

                Delegate Services, LLC, are awarded $640,000.00 in attorneys’ fees

                and costs;

             c. Defendants GMS Benefits, Inc., Susan Leonard, and Daniel K.

                Leonard are awarded $250,000.00 in attorneys’ fees and costs; and

      2. All other pending motions are denied as moot.


      Dated this 6th day of February 2020.

                                                 BY THE COURT:

                                                 s/Laurie Smith Camp
                                                 Senior United States District Judge




                                            19
